Exhibit 99.4 Item15. Financial Statements Report of Independent Registered Public Accounting Firm F-2 Consolidated balance sheets as of December31, 2008 and 2007 F-4 Consolidated statements of operations for each of the years in the three year period ended December31, 2008 F-6 Consolidated statements of comprehensive income (loss) for each of the years in the three year period ended December31, 2008 F-7 Consolidated statements of shareholders’ deficit for each of the years in the three year period ended December31, 2008 F-8 Consolidated statements of cash flows for each of the years in the three year period ended December31, 2008 F-11 Notes to consolidated financial statements F-14 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of HealthSouth Corporation: In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, of shareholders' deficit, of comprehensive income (loss), and of cash flows present fairly, in all material respects, the financial position of HealthSouth Corporation and its subsidiariesat December 31, 2008 and 2007, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2008in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2008, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management's Report on Internal Control over Financial Reporting (not presented herein) appearing under Item 9A of the Company's 2008 Annual Report on Form 10-K. Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits.We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. As discussed in Note 1 to the consolidated financial statements, the Company changed the manner in which it accounts for nonperformance risk in derivatives in 2008. In addition, as discussed in Note 17 to the consolidated financial statements, the Company changed the manner in which it accounts for uncertain tax positions in 2007. As discussed in Note 1 to the consolidated financial statements, effective January 1, 2009, the Company changed the manner in which it accounts for noncontrolling interests. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Birmingham, Alabama February 24, 2009, except with respect to our opinion on the consolidated financial statements insofar as it relates to the effects of the change in accounting for noncontrolling interests discussed in Note 1 and the effects of discontinued operations as discussed in Note 16, as to which the date is November 13, 2009. F-3 HealthSouth Corporation and Subsidiaries Consolidated Balance Sheets As of December 31, (As Adjusted) (In Millions) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Restricted marketable securities Accounts receivable, net of allowance for doubtful accounts of $31.1 in 2008; $37.6 in 2007 Prepaid expenses Other current assets Insurance recoveries receivable Current assets held for sale Total current assets Property and equipment, net Goodwill Intangible assets, net Investments in and advances to nonconsolidated affiliates Assets held for sale Income tax refund receivable Other long-term assets Total assets $ $ (Continued) F-4 HealthSouth Corporation and Subsidiaries Consolidated Balance Sheets (Continued) As of December 31, (As Adjusted) (In Millions, Except Share Data) Liabilities and Shareholders’ Deficit Current liabilities Current portion of long-term debt $ $ Checks issued in excess of bank balance - Accounts payable Accrued payroll Accrued interest payable Refunds due patients and other third-party payors Other current liabilities Government, class action, and related settlements Current liabilities held for sale Total current liabilities Long-term debt, net of current portion Self-insured risks Deferred income tax liabilities Liabilities held for sale Other long-term liabilities Commitments and contingencies Convertible perpetual preferred stock, $.10 par value; 1,500,000 shares authorized; 400,000 issued in 2008 and 2007; liquidation preference of $1,000 per share Shareholders’ deficit: HealthSouth shareholders' deficit: Common stock, $.01 par value; 200,000,000 shares authorized; issued: 96,890,924 in 2008; 87,514,378 in 2007 Capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost (8,872,121 shares in 2008 and 8,801,665 shares in 2007) ) ) Total HealthSouth shareholders’ deficit ) ) Noncontrolling interests Total shareholders' deficit ) ) Total liabilities and shareholders’ deficit $ $ The accompanying notes to consolidated financial statements are an integral part of these balance sheets. F-5 HealthSouth Corporation and Subsidiaries Consolidated Statements of Operations For the Year Ended December 31, (As Adjusted) (In Millions, Except Per Share Data) Net operating revenues $ $ $ Operating expenses: Salaries and benefits Other operating expenses General and administrative expenses Supplies Depreciation and amortization Impairment of long-lived assets Recovery of amounts due from Richard M. Scrushy - - ) Gain on UBS settlement ) - - Occupancy costs Provision for doubtful accounts Loss on disposal of assets Government, class action, and related settlements expense ) ) ) Professional fees—accounting, tax, and legal Total operating expenses Loss on early extinguishment of debt Interest expense and amortization of debt discounts and fees Other income - ) ) Loss on interest rate swap Equity in net income of nonconsolidated affiliates ) ) ) Income (loss) from continuing operations before income tax (benefit) expense ) ) Provision for income tax (benefit) expense ) ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of income tax benefit (expense) ) Net income (loss) ) Less: Net income attributable to noncontrolling interests ) ) ) Net income (loss) attributable to HealthSouth ) Less: Convertible perpetual preferred stock dividends ) ) ) Net income (loss) attributable to HealthSouth common shareholders $ $ $ ) Weighted average common shares outstanding: Basic Diluted Earnings (loss) per common share: Basic: Income (loss) from continuing operations attributable to HealthSouth common shareholders $ $ $ ) Income (loss) from discontinued operations, net of tax, attributable to HealthSouth common shareholders ) Net income (loss) per share attributable to HealthSouth common shareholders $ $ $ ) Diluted: Income (loss) from continuing operations attributable to HealthSouth common shareholders $ $ $ ) Income (loss) from discontinued operations, net of tax, attributable to HealthSouth common shareholders ) Net income (loss) per share attributable to HealthSouth common shareholders $ $ $ ) Amounts attributable to HealthSouth: Income (loss) from continuing operations $ $ $ ) Income (loss) from discontinued operations, net of tax ) Net income (loss) attributable to HealthSouth $ $ $ ) The accompanying notes to consolidated financial statements are an integral part of these statements. F-6 HealthSouth Corporation and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) For the Year Ended December 31, (As Adjusted) (In Millions) COMPREHENSIVE INCOME Net income (loss) $ $ $ ) Other comprehensive (loss) income, net of tax: Net change in foreign currency translation adjustment Net change in unrealized (loss) gain on available-for-sale securities: Unrealized net holding (loss) gain arising during the period ) Reclassification adjustment for losses included in net income (loss) ) ) - Net change in unrealized loss on forward-starting interest rate swap ) - - Other comprehensive (loss) income, before tax ) ) Income tax expense - - ) Other comprehensive (loss) income, net of tax ) ) Comprehensive income (loss) ) Comprehensive income attributable to noncontrolling interests ) ) ) Comprehensive income (loss) attributable to HealthSouth $ $ $ ) The accompanying notes to consolidated financial statements are an integral part of these statements. F-7 HealthSouth Corporation and Subsidiaries Consolidated Statements of Shareholders' Deficit For the Year Ended December 31, 2008 (As Adjusted) (In Millions) HealthSouth Common Shareholders Number of Common Shares Outstanding Common Stock Capital in Excess of Par Value Accumulated Deficit Accumulated Other Comprehensive Loss Treasury Stock Noncontrolling Interests Total Comprehensive Income Balance at beginning of period $ $ $ ) $ ) $ ) $ $ ) Comprehensive income: Net income - $ Other comprehensive loss, net of tax - ) - - ) ) Comprehensive income $ Issuance of common stock - Dividends declared on convertible perpetual preferred stock - - ) - ) Stock-based compensation - Distributions declared - ) ) Settlements with partners - Government class action, and related settlements - ) ) Transfer of surgery centers to ASC - ) ) Other - - - ) ) Balance at end of period $ $ $ ) $ ) $ ) $ $ ) (Continued) F-8 HealthSouth Corporation and Subsidiaries Consolidated Statements of Shareholders' Deficit (Continued) For the Year Ended December 31, 2007 (As Adjusted) (In Millions) HealthSouth Common Shareholders Number of Common Shares Outstanding Common Stock Capital in Excess of Par Value Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Treasury Stock Notes Receivable from Shareholders, Officers, and Management Employees Noncontrolling Interests Total Comprehensive Income Balance at beginning of period $ $ $ ) $ $ ) $ ) $ $ ) Comprehensive income: Net income - $ Other comprehensive loss , net of tax - ) - - - ) ) Comprehensive income $ Adoption of FASB Interpretation No. 48 - - - ) - ) Dividends declared on convertible perpetual referred stock - - ) - ) Stock-based compensation - Retirement of treasury stock - - ) - Distributions declared- continuing operations - ) ) Distributions declared- discontinued operations - ) ) Net investment in consolidated affliliates that became equity method affiliates - ) ) Settlements with partners - Government, class action, and related settlements- continuing operations - ) ) Government, class action, and related settlements- discontinued operations - ) ) Divestitures of surgery centers, outpatient, and diagnostic divisions - ) ) Other - ) ) ) Balance at end of period $ $ $ ) $ ) $ ) $ - $ $ ) (Continued) F-8 HealthSouth Corporation and Subsidiaries Consolidated Statements of Shareholders' Deficit (Continued) For the Year Ended December 31, 2006 (As Adjusted) (In Millions) HealthSouth Common Shareholders Number of Common Shares Outstanding Common Stock Capital in Excess of Par Value Accumulated Deficit Accumulated Other Comprehensive (Loss) Income Treasury Stock Notes Receivable from Shareholders, Officers, and Management Employees Noncontrolling Interests Total Comprehensive Income Balance at beginning of period $ $ $ ) $ ) $ ) $ ) $ $ ) Comprehensive income: Net income - - - ) - - - ) $ ) Other comprehensive income, net of tax - Comprehensive income $ ) Receipt of treasury stock ) - ) - - ) Dividends declared on convertible perpetual preferred stock - - ) - ) Stock-based compensation - Distributions declared- continuing operations - ) ) Distributions declared- discontinued operations - ) ) Noncontrolling interests associated with conversion of consolidated affiliates to equity method affiliates - ) ) Settlements with partners - Proceeds from sale of equity interests of consolidated affliliates - Repurchase of equity interests of consolidated affiliates - ) ) Other ) - - - ) ) ) Balance at end of period $ $ $ ) $ $ ) $ ) $ $ ) The accompanying notes to consolidated financial statements are an integral part of these statements. F-8 HealthSouth Corporation and Subsidiaries Consolidated Statements of Cash Flows For the Year Ended December 31, (As Adjusted) (In Millions) Cash flows from operating activities: Net income (loss) $ $ $ ) (Income) loss from discontinued operations ) ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities— Provision for doubtful accounts Provision for government, class action, and related settlements ) ) ) Change in restricted cash for amounts in escrow related to the UBS settlement ) - - Depreciation and amortization Amortization of debt issue costs, debt discounts, and fees Impairment of long-lived assets Realized loss (gain) on sale of investments ) Loss on disposal of assets Loss on early extinguishment of debt Loss on interest rate swap Equity in net income of nonconsolidated affiliates ) ) ) Distributions from nonconsolidated affiliates Stock-based compensation Deferred tax provision Other ) ) (Increase) decrease in assets— Accounts receivable ) ) ) Prepaid expenses ) Other assets ) Income tax refund receivable ) (Decrease) increase in liabilities— Accounts payable ) ) ) Accrued payroll ) ) Accrued interest payable ) ) Other liabilities ) ) Refunds due patients and other third-party payors ) ) ) Self-insured risks ) ) ) Government, class action, and related settlements ) ) ) Net cash provided by (used in) operating activities of discontinued operations ) Total adjustments ) Net cash provided by (used in) operating activities ) (Continued) F-11 HealthSouth Corporation and Subsidiaries Consolidated Statements of Cash Flows (Continued) For the Year Ended December 31, (As Adjusted) (In Millions) Cash flows from investing activities: Capital expenditures ) ) ) Acquisition of business, net of assets acquired ) - - Acquisition of intangible assets ) ) ) Proceeds from disposal of assets Proceeds from sale of marketable securities - - Proceeds from sale of restricted marketable securities Purchase of investments - - ) Proceeds from sale of investments - - Purchase of restricted investments ) ) ) Net change in restricted cash ) Net settlements on interest rate swap ) ) Other Net cash (used in) provided by investing activities of discontinued operations— Proceeds from divestitures of divisions - - Other investing activities of discontinued operations ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Checks in excess of bank balance ) ) Principal borrowings on notes - Proceeds from bond issuance - - Principal payments on debt, including pre-payments ) ) ) Borrowings on revolving credit facility Payments on revolving credit facility ) ) ) Principal payments under capital lease obligations ) ) ) Issuance of common stock - - Issuance of convertible perpetual preferred stock - - Dividends paid on convertible perpetual preferred stock ) ) ) Preferred stock issuance costs - - ) Debt amendment and issuance costs - ) ) Distributions paid to noncontrolling interests of consolidated affliliates ) ) ) Other - Net cash used in financing activities of discontinued operations ) ) ) Net cash used in financing activities ) ) ) Effect of exchange rate changes on cash and cash equivalents Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalentsof divisions and facilities held for sale at beginning of year Less: Cash and cash equivalents of divisions and facilities held for sale at end of year - ) ) Cash and cash equivalents at end of year $ $ $ (Continued) F-12 HealthSouth Corporation and Subsidiaries Consolidated Statements of Cash Flows (Continued) For the Year Ended December 31, (As Adjusted) (In Millions) Supplemental cash flow information: Cash paid (received) during the year for— Interest $ $ $ Income tax refunds ) ) ) Income tax payments Supplemental schedule of noncash investing and financing activities: Continuing operations: Acquisition of business: Fair value of assets acquired $ $
